DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 1/18/2022. As directed by the amendment, no claims were canceled, claims 1, 14, and 17 were amended, and claims 22-23 were added. Thus, claims 1-23 are pending for this application.
 
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darren Franklin on 1/28/2022.
The application has been amended as follows:  
In the claims:
 In claim 5 line 2, “the diaphragm flexible portion-provides to the” has been changed to --the diaphragm flexible portion provides to the--.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the massage appliance of claims 1, 14, 17 and 23 such that, as recited in claim 1, the massage appliance includes the flexible portion of the diaphragm being nested within the aperture concentrically between the mounting portion and the central portion without contacting the motor; and, as recited in claim 14, the massage appliance includes the moving part being nested concentrically within the peripheral edge; and, as recited in claim 17, the massage appliance includes the vibration motor attached directly to the floating portion; and, as recited in claim 23, the massage appliance includes the central portion of the diaphragm is formed separately from, and of a different material than, the flexible portion; wherein the central portion of the diaphragm has a curved top surface and an outer perimeter thereof defining a first boundary edge; wherein the flexible portion of the diaphragm has a curved top surface and an inner perimeter thereof defining a second boundary edge; and wherein the first and second boundary edges abut together, with the second boundary edge surrounding the first boundary edge, and the curved top surface of flexible portion of the diaphragm transitions smoothly to the curved top surface of the central portion of the diaphragm.
The closest prior art of record are: Pardo (US 2015/0305487), Masuda (US 2005/0113725), and Bergbacka (US 2017/0367923).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the massage applicant of claims 1, 14, 17 and 23. Specifically, the prior art of record does not disclose as recited in claim 1, the massage appliance includes the flexible portion of the diaphragm being nested within the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785